MEMORANDUM **
Jose Veloz-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s appeal from an immigration judge’s (“IJ”) decision granting Veloz-Flores’ application for relief under former § 212(c) of the Immigration and Nationality Act. We have jurisdiction under 8 U.S.C. § 1252(a)(2)(D) to review de novo questions of law. Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006). We deny the petition for review.
The record does not support Veloz-Flores’ contention that the BIA contravened 8 C.F.R. § 1003.1(d)(3)(i) by engaging in de novo review of the IJ’s factual findings. The BIA explicitly limited its de novo review to the IJ’s exercise of discretion. See id. § 1003.1(d)(3)(ii).
We reject Veloz-Flores’ contention that the BIA was required to grant relief because it agreed with the IJ that “unusual and outstanding” favorable equities were present. See United States v. Gonzalez-Valerio, 342 F.3d 1051, 1056-57 (9th Cir.2003) (for the possibility of a favorable exercise of discretion, unusual or outstand*528ing equities are required for an applicant with a serious criminal history) (citing Matter of Edwards, 20 I. & N. Dec. 191, 196 (BIA 1990)).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.